Exhibit 10.1.11

 

PACIFIC CAPITAL BANCORP

 

1994 STOCK OPTION PLAN



--------------------------------------------------------------------------------

PACIFIC CAPITAL BANCORP

 

1994 STOCK OPTION PLAN

 

INDEX

 

ARTICLE NO

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

   COMMENCING
ON PAGE


--------------------------------------------------------------------------------

1.

   PURPOSE    1

2.

   ADMINISTRATION    1

3.

   PARTICIPANTS    3

4.

   THE SHARES    3

5.

   GRANTS, TERMS AND CONDITIONS OF OPTIONS    4

6.

   ADJUSTMENT OF AND CHANGES IN THE SHARES    11

7.

   LISTING OR QUALIFICATION OF SHARES    13

8.

   AMENDMENT AND TERMINATION OF THE PLAN    13

9.

   BINDING EFFECT OF CONDITIONS    14

10.

   EFFECTIVENESS OF THE PLAN    15

11.

   PRIVILEGES OF STOCK OWNERSHIP; SECURITIES LAW COMPLIANCE    15

12.

   INDEMNIFICATION    15

13.

   INFORMATION TO OPTIONEES    16

14.

   RESOLUTION DATED MAY 28, 1997     



--------------------------------------------------------------------------------

PACIFIC CAPITAL BANCORP

 

1994 STOCK OPTION PLAN

 

000

 

1. PURPOSE

 

The purpose of this 1994 Stock Option Plan (the ‘Plan”) of Pacific Capital
Bancorp and its Affiliates (hereinafter collectively referred to as the
‘Company”), is to secure for the Company and its stockholders the benefits of
the incentive inherent in the ownership of Common Stock of Pacific Capital
Bancorp by those key, full-time employees and officers of the Company who will
share responsibility with management of the Company for its future growth and
success. Options may also be granted to non-employee directors of the Company.

 

The word “Affiliate”, as used in this Plan, means any bank or corporation in an
unbroken chain of banks or corporations beginning or ending with the Company, if
at the time of the granting of an option, each such bank or corporation other
than the last in that chain own stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one or the other
banks or corporations in the chain.

 

2. ADMINISTRATION

 

The following provisions shall govern the administration of the Plan:

 

a) The Plan shall be administered by a committee of the Board of Directors duly
appointed by the Board (the “Committee”) composed of two (2) or more outside
directors within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), each of whom is a “disinterested person” within
the meaning of Rule 16b-3 under the Securities

 

1



--------------------------------------------------------------------------------

Exchange Act of 1934, as amended (the 11-1934 Act”), or successor rule or
regulation, i.e. each Committee member has not, during the one year prior to
service as a Committee member, received the grant of an option under the Plan or
any other plan of the Company, except that participation in a formula plan
meeting the conditions of Rule 16b-3 under the 1934 Act shall not disqualify a
director from being a “disinterested person”. The Board of Directors may from
time to time remove members from or add members to the Committee. Vacancies on
the Committee, however caused, shall be filled by the Board of Directors. The
Board of Directors shall designate a Chairman of the Committee from among the
Committee members. Acts of the Committee (i) at a meeting, held at a time and
place and in accordance with rules adopted by the Committee, at which a majority
of the Committee is present and acting, or (ii) reduced to and approved in
writing by a majority of the members of the Committee, shall be the valid acts
of the Committee.

 

(b) The Company shall effect the grant of options under the Plan by execution of
instruments in writing in a form approved by the Committee. Subject to the
express terms and conditions of the Plan and the terms of any option outstanding
under the Plan, the Committee shall have full power to construe the Plan and the
terms of any option granted under the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan or such options and to make all other
determinations necessary or advisable for the Plan’s administration, including,
without limitation, the power to (i) determine which persons meet the
requirements of Section 3 hereof for selection as participants in the Plan and
which persons are considered to be “employees” for purposes of the Code, and
therefore eligible to receive stock options under the Plan; (ii) determine to
whom of the eligible persons, if any, options shall be granted under the Plan;
(iii) establish the terms and conditions required or permitted to be included in
every option agreement or any amendments thereto, including whether options to
be granted thereunder shall be “incentive stock options”, as defined in the
Code, or “nonstatutory stock options”; (iv) specify

 

2



--------------------------------------------------------------------------------

the number of shares to be covered by each option; (v) in the event a particular
option is to be an incentive stock option, determine and incorporate such terms
and provisions, as well as amendments thereto, as shall be required in the
judgment of the Committee, so as to provide for or conform such option to any
change in any law, regulation, ruling or interpretation applicable thereto; and
(vi) to make all other determinations deemed necessary or advisable for
administering the Plan. The Committee’s determination on the foregoing matters
shall be conclusive.

 

3. PARTICIPANTS

 

Participants in the Plan shall be those, non-employee directors, officers and
key, full-time, salaried employees of the Company to whom options may be granted
from time to time by the Committee.

 

4. THE SHARES

 

The shares of stock initially subject to options authorized to be granted under
the Plan shall consist of four hundred eighty-nine thousand (489,000) shares of
Common Stock (the “Shares”) of the Company, or the number and kind of shares of
stock or other securities which shall be substituted for such shares or to which
such shares shall be adjusted as provided in Section 6. The Shares subject to
the Plan may be set aside out of the authorized but unissued shares of Common
Stock of the Company not reserved for any other purpose or out of shares of
Common Stock subject to an option which, for any reason, terminates unexercised
as to the Shares.

 

3



--------------------------------------------------------------------------------

5. GRANTS TERMS AND CONDITIONS OF OPTIONS

 

Options may be granted at any time prior to the termination of the Plan to
non-employee directors, officers and other key, full-time, salaried employees of
the Company who, in the judgment of the Committee, contribute to the successful
conduct of the Company’s operation through their judgment, interest, ability and
special efforts; provided, however, that: (i) for incentive stock options, the
aggregate fair market value of the stock (determined as of the date the option
is granted) which is exercisable for the first time in any calendar year (under
all stock option plans of the Company, its Affiliates or any predecessor of any
such corporation) shall not exceed $100,000; (ii) except in the case of
termination by death or disability or cause or cessation of status as a
director, as set forth in Section 5(c) below, the granted option must be
exercised by optionee no later than three (3) months after any termination of
employment or status as a director with the Company and said employment or
status as a director must have been continuous since the granting of the option.
Further, incentive stock Options may only be granted to full-time, salaried
employees of the Company.

 

In addition, options granted pursuant to the Plan shall be subject to the
following terms and conditions:

 

(a) Number of Shares.

 

  (i) Each agreement evidencing an option granted under the Plan shall state the
number of Shares subject to the option.

 

(ii) Each non-employee director who is a director on the date of adoption of the
Plan by the Board of Directors of the Company (the “Commencement Date”) shall be
entitled to a one-time grant of an option to purchase ten thousand (10,000)
Shares (an “Initial Grant”). Non-employee directors may only be granted
non-statutory stock options. On or after the Commencement date, options may be
granted to directors which grant shall become effective

 

4



--------------------------------------------------------------------------------

as of the day following approval of the Plan by the Shareholders of the Company
at the Company’s 1995 Annual Meeting of Shareholders; and which shall thereafter
vest as provided in Section 5(d) hereof.

 

(iii) On each anniversary date of the Date of Grant (the “Anniversary Grant
Date”), each director who has been a director continuously for the preceding
year and who has not previously received, pursuant to Section 5(a)(ii) hereof, a
grant of options to purchase a total of ten thousand (10,000) Shares, shall be
entitled to a grant of an option to purchase two thousand (2,000) Shares (an
“Annual Grant”). Notwithstanding the foregoing, the maximum number of Shares for
which options may be granted under the Plan to any director shall be ten
thousand (10,000) Shares.

 

(iv) In the event a director who is entitled to an Initial Grant or Annual Grant
on the Date of Grant or Anniversary of Grant Date, respectively, ceases to be a
director for any reason other than by reason of death of said director prior to
the Date of Grant or Anniversary Grant Date, such director shall not be entitled
to receive such Initial Grant or Annual Grant.

 

(v) In the event of the death, prior to the Date of Grant or Anniversary Grant
Date, of a director who is entitled to an Initial Grant or Annual Grant on the
Date of Grant or Anniversary Grant Date, respectively, the personal
representative of said director shall be entitled to receive the Initial Grant
of Annual Grant to which said director was entitled on such Date of Grant or
Anniversary Grant Date, but shall not be entitled to receive any further grants
under the Plan.

 

(vi) No proration of an Annual Grant shall be made to any director based on a
partial year of service as a director.

 

5



--------------------------------------------------------------------------------

(b) Vesting Period of Options. With respect to each option granted pursuant to
Section 5(a) above, each optionee shall agree to remain as a director and to
render his or her services for a period of at least six (6) months from the
respective Date of Grant or Anniversary Grant Date, but such agreement shall not
impose upon the Company any obligation to retain the optionee as a director for
any period. No option may be exercised by any optionee unless and until the
optionee has served continuously as a director, officer or employee for a period
of six (6) months from the date of grant of such option (the “Vesting Period”),
except as set forth in Sections 5(e) and 6 hereof. Upon the expiration of six
(6) months from each respective Date of Grant or Anniversary Grant Date, each
option granted pursuant to Section 5(a)(ii) thru (iv) shall become immediately
exercisable in full.

 

(c) Option Price. The purchase price (the “Option Price”) under each option
shall be not less than one hundred percent (100%) of the fair market value of
the Shares subject thereto on the date the option is granted, as such value is
determined by the Committee (except nonstatutory stock options for which the
exercise price may be less than fair market value as determined by the Committee
in accordance with applicable law). The fair market value of such stock shall be
determined in accordance with any reasonable valuation method, including the
valuation methods described in Treasury Regulation Section 20.2031-2. If,
however, an employee owns stock of the Company possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
the option price of any incentive stock option granted to such optionee shall be
not less than one hundred ten percent (110%) of such fair market value at the
time such option is granted.

 

(d) Duration and Exercise of Options. Each option shall vest in such manner and
at such time at the rate of at least 25% per year up to but not exceeding four
(4) years from the date the option is granted for all participants as the
Committee shall determine in its sole

 

6



--------------------------------------------------------------------------------

discretion, provided that options shall vest pro rata on a monthly basis between
the date of grant and any anniversary of he date of grant; provided, further,
that if an incentive stock option is granted to an employee owning stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, such option by its terms is not exercisable
after the expiration of four (4) years from the date such option is granted.
Each option may be exercised for a period of one Hundred twenty (120) months
from the date of grant, subject to the vesting provisions set forth herein. The
termination of the Plan shall not alter the maximum duration, the vesting
provisions, or any other term or condition of any option granted prior to the
termination of the Plan.

 

To the extent the right to purchase Shares has vested under a participant’s
stock option agreement, options may be exercised from time to time by delivering
payment in full at the Option Price for the number of Shares being purchased by
either: (i) cash, certified check, official bank check or the equivalent thereof
acceptable to the Company; or (ii) shares of the Company’s Common Stock with a
fair market value on the date of exercise equal to the Option Price; or (iii) a
combination of (i) and (ii) above; together with written notice to the Secretary
of the Company identifying the option or part thereof being exercised and
specifying the number of Shares for which payment is being tendered. The Company
shall deliver to the optionee, which delivery shall be not less than fifteen
(15) days and not more than thirty (30) days after the giving of such notice,
without transfer or issue tax to the optionee (or other person entitled to
exercise the option) at the principal office of the Company, or such other place
as shall be mutually acceptable, a certificate or certificates for such Shares
dated the date the options were validly exercised; provided, however, that the
time of such delivery may be postponed by the Company for such period as may be
required for it with reasonable diligence to comply with any requirements of
law. If an option covers incentive and nonstatutory stock options, separate
stock certificates shall be issued; one or more for stock acquired upon exercise
of the incentive stock options and one or more for the stock acquired upon
exercise of the non-statutory stock options.

 

7



--------------------------------------------------------------------------------

(e) Termination of Employment, or Director or Officer Status. Upon the
termination of an optionee’s status as an employee, director or officer of the
Company, his or her rights to exercise an option then held shall be only as
follows:

 

DEATH OR DISABILITY: If an optionee’s employment or status as an officer or
director is terminated by death or disability in effect on the date thereof,
such optionee or such optionee’s qualified representative (in the event of the
optionee’s mental disability) or the optionee’s estate (in the event of the
optionee’s death) shall have the right for a period of twelve (12) months
following the date of such death or disability to exercise the option to the
extent the optionee was entitled to exercise such option on the date of the
optionee’s death or disability, provided the actual date of exercise is in no
event after the expiration of the term of the option.

 

An optionee’s “estate” shall mean the optionee’s legal representative or any
person who acquires the right to exercise an option by reason of the optionee’s
death.

 

CAUSE: If an employee or officer is determined by the Board of Directors to have
committed an act of embezzlement, fraud, dishonesty, breach of fiduciary duty to
the Company, or to have deliberately disregarded the rules of the Company which
resulted in loss, damage or injury to the Company, or if an optionee (other than
a director) makes any unauthorized disclosure of any of the secrets or
confidential information of the Company, induces any client or customer of the
Company to break any contract with the Company or induces any principal for whom
the Company acts as agent to terminate such agency relations, or engages in any
conduct which constitutes unfair competition with the Company, or if an optionee
is removed from any office of the Company by any bank regulatory agency or by
judicial process, the optionee or the optionee’s estate shall be entitled to
exercise any option with respect

 

8



--------------------------------------------------------------------------------

to any Shares for a period of thirty (30) days after termination of employment
or status as a director or officer. The optionee may receive payment from the
Company for vacation pay, for services rendered prior to termination, for
services for the day on which termination occurred, for salary in lieu of
notice, or for other benefits. In making such determination, the Board of
Directors shall act fairly and shall give the optionee an opportunity to appear
and be heard at a hearing before the full Board of Directors and present
evidence on the optionee’s behalf. For the purpose of this paragraph termination
of employment or officer status shall be deemed to occur when the Company
dispatches notice or advice to the optionee that the optionee’s employment or
status as an officer is terminated and not at the time of optionee’s receipt
thereof

 

OTHER REASONS: If an optionee’s employment or status as a director or officer is
terminated for any other reason other than those mentioned above under “Death or
Disability” and “Cause”, the optionee may, within three (3) months following
such termination, exercise the option to the extent such option was exercisable
by the optionee on the date of termination of the optionee’s employment or
status as a director or officer, provided the date of exercise is in no event
after the expiration of the term of the option.

 

(f) Transferability of Option. Each option shall be transferable only by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code and shall be exercisable during the
optionee’s lifetime only by the optionee.

 

(g) Other Terms and Conditions. Options may also contain such other provisions,
which shall not be inconsistent with any of the foregoing terms, as the
Committee shall deem appropriate. No option, however, nor anything contained in
the Plan, shall confer upon any optionee any right to continue in the employ or
in the status as an officer of the Company, nor limit in any way the right of
the Company to terminate an optionee’s employment or status as an officer at any
time.

 

9



--------------------------------------------------------------------------------

Nor shall any option, nor anything contained in the Plan, obligate the Company
or any Affiliate to continue any optionee’s status as a director or to vote any
shares held by the Company’s proxy holders in favor of any optionee at any
shareholders’ meeting of the Company at which directors are to be elected.

 

(h) Use of Proceeds from Stock. Proceeds from the sale of Shares pursuant to the
exercise of options granted under the Plan shall constitute general funds of the
Company.

 

(i) Rights as a Shareholder. The optionee shall have no rights as a shareholder
with respect to any Shares until the date of issuance of a stock certificate for
such Shares. No adjustment shall be made for dividends or other rights for which
the record date is prior to the date of such issuance, except as provided in
Section 6 hereof.

 

(j) Exercisability of Incentive Stock Options. The aggregate fair market value
(determined at the time the option is granted) of the stock with respect to
which incentive stock options are exercisable for the first time by an optionee
during any calendar year (under all such plans of the Company) shall not exceed
$100,000. Any option not complying with this Section 5(j) shall be a
non-qualified stock option.

 

(k) Tax Withholding. The Company may determine that it is required to withhold
taxes relating to the exercise of any option and that such tax withholding shall
be satisfied in a manner satisfactory to the Company before Shares pursuant to
the exercise of an option are delivered to an optionee. The optionee may elect
to pay such tax upon the exercise of a stock option by surrendering a sufficient
number of previously issued shares. The value of Shares surrendered shall be the
fair market value of such Shares on the date the exercise becomes taxable. The
election to withhold shares otherwise deliverable upon exercise of the option,
or to surrender previously issued shares, shall be subject to the approval of
the Committee and must be made pursuant to rules established by the Committee.

 

10



--------------------------------------------------------------------------------

6. ADJUSTMENT OF AND CHANGES IN THE SHARES

 

In the event the shares of Common Stock of the Company, as presently
constituted, shall be changed into or exchanged for a different number or kind
of shares of stock or other securities of the Company or of another corporation
(whether by reason of reorganization, merger, consolidation, recapitalization,
reclassification, split-up, combination of shares or otherwise), or if the
number of shares of Common Stock of the Company shall be increased through the
payment of a stock dividend or increased or decreased through a stock split, the
Board of Directors shall substitute for or add to each share of Common Stock of
the Company theretofore appropriated or thereafter subject or which may become
subject to an option under the Plan, the number and kind of shares of stock or
other securities into which each outstanding share of Common Stock of the
Company shall be so changed, or for which each share shall be exchanged, or to
which each such share shall be entitled, as the case may be. In addition, the
Committee shall make appropriate adjustment in the number and kind of shares as
to which outstanding options, or portions thereof then unexercised, shall be
exercisable so that any optionee’s proportionate interest in the Company by
reason of his rights under unexercised portions of such options shall be
maintained as before the occurrence of such event. Such adjustment in
outstanding options shall be made without change in the total price of the
unexercised portion of the option and with a corresponding adjustment in the
option price per share.

 

In the event of sale, dissolution or liquidation of the Company or a merger or
consolidation in which the Company is not the surviving or resulting
corporation, the Committee shall have the power to cause the termination of
every option outstanding hereunder, except that the surviving or resulting
corporation may tender to the optionee, an option or options to purchase shares
on terms and conditions reasonably acceptable to such optionees, both as to the
number of shares and otherwise; provided, however, that in all events the
optionee shall have the

 

11



--------------------------------------------------------------------------------

right immediately prior to such sale, dissolution, liquidation, merger or
consolidation in which the Company is not the surviving or resulting corporation
to (1) notification thereof as soon as practicable and (2) to exercise the
optionee’s option to purchase Shares subject thereto which options shall fully
vest immediately prior to such sale, dissolution, liquidation, merger or
consolidation in which the Company is not the surviving or resulting
corporation. This right of exercise shall be conditioned upon the execution of a
final plan of dissolution or liquidation or a definitive agreement of merger or
consolidation.

 

In the event of an offer by any person or entity to all shareholders of the
Company to purchase any or all shares of Common Stock of the Company (or shares
of stock or other securities which shall be substituted for such shares or to
which such shares shall be adjusted as provided in Section 6 hereof), any
optionee under this Plan shall have the right upon the commencement of such
offer to exercise the option and purchase Shares subject thereto to the extent
of any unexercised or unvested portion of such option.

 

No right to purchase fractional Shares shall result from any adjustment in
options pursuant to this Section 6. In case of any such adjustment, the shares
subject to the option shall be rounded down to the nearest whole share. Notice
of any adjustment shall be given by the Company to each holder of an option
which was in fact so adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of the Plan.

 

To the extent the foregoing adjustments relate to stock or securities of the
Company, such adjustments shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive. Any issue by the Company of
shares of stock of any class, or securities convertible into shares of any
class, shall not affect the number or price of shares of Common Stock subject to
the option, and no adjustment by reason thereof shall be made.

 

The grant of an option pursuant to the Plan shall not affect in any way the
right or power

 

12



--------------------------------------------------------------------------------

of the Company to make adjustments, reclassification, reorganizations or changes
of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.

 

7. LISTING OR QUALIFICATION OF SHARES

 

All options granted under the Plan are subject to the requirement that if at any
time the Board of Directors or the Committee shall determine in its discretion
that the listing or qualification of the Shares subject thereto on any
securities exchange or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of or
in connection with the issuance of Shares under the option, the option may not
be exercised in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Board of Directors or the Committee.

 

8. AMENDMENT AND TERMINATION OF THE PLAN

 

The Board of Directors shall have complete power and authority to terminate or
amend the Plan; provided, however, that the Board of Directors shall not,
without the approval of the shareholders of the Company, (i) materially increase
the benefits accruing to participants under the Plan; (ii) increase the number
of securities which may be issued under the Plan; or (iii) modify the
requirements as to eligibility for participation in the Plan; and provided
further that the terms set forth in Section 5 of the Plan shall not be amended
more than once every six months, other than to comport with changes in the
Internal Revenue Code, the Employee Retirement Income Security Act of 1974 as
amended, or the rules thereunder. Except as provided in section 6, no
termination, modification or amendment of the Plan may, without the consent of

 

13



--------------------------------------------------------------------------------

an employee, director or officer to whom such option shall theretofore have been
granted, adversely affect the rights of such employee, director or officer under
such option. Unless the Plan shall have been terminated by action of the Board
of Directors prior thereto, it shall terminate ten (10) years from the earlier
of its adoption by the Board of Directors or approval by the Company’s
shareholders, unless earlier terminated by the Board of Directors.

 

Unless the Plan shall have been terminated by action of the Board of Directors
prior thereto, the Plan shall terminate on August 23, 2004.

 

9. BINDING EFFECT OF CONDITIONS

 

The conditions and stipulations herein contained, or in any option granted
pursuant to the Plan shall be, and constitute, a covenant running with all of
The Shares acquired by the optionee pursuant to this Plan, directly or
indirectly, whether the same have been issued or not, and those Shares owned by
the optionee shall not be sold, assigned or transferred by any person save and
except in accordance with the terms and conditions herein provided, and the
optionee shall agree to use best efforts to cause the officers of the Company to
refuse to record on the books of the Company any assignment or transfer made or
attempted to be made except as provided in the Plan and to cause such officers
to refuse to cancel old certificates or to issue or deliver new certificates
therefor where the purchaser or assignee has acquired certificates or the Shares
represented thereby, except strictly in accordance with the provisions of the
Plan.

 

14



--------------------------------------------------------------------------------

10. EFFECTIVENESS OF THE PLAN

 

The Plan shall become effective only upon approval by the Board of Directors.
The grant of any options pursuant to the Plan shall be conditioned upon the
registration of the Shares with the Securities and Exchange Commission and
Qualification of the offer and sale of the Shares pursuant to the Plan with the
Commissioner of Corporations of the State of California, unless in the opinion
of counsel to the Company such registration or qualification is not necessary.

 

11. PRIVILEGES OF STOCK OWNERSHIP: SECURITIES LAW COMPLIANCE: NOTICE OF SALE

 

No optionee shall be entitled to the privileges of stock ownership as to any
Shares not actually issued and delivered to the optionee. No Shares shall be
purchased upon the exercise of any option unless and until any applicable
requirements of any regulatory agencies having jurisdiction, and of any
exchanges upon which the Common Stock of the Company may be listed, shall have
been satisfied. The Company shall diligently endeavor to comply with all
applicable securities laws before any options are granted under the Plan and
before any Shares are issued pursuant to the exercise of such options. The
optionee shall give the Company notice of any sale or other disposition of any
such Shares not more than five (5) days after such sale or other disposition.

 

12. INDEMNIFICATION

 

The Company shall indemnify its “agents”, as defined in Section 317 of the
California Corporations Code, to the full extent permitted by Section 317, as
amended from time to time, by any successor statute to Section 317, and or as by
the permitted by any successor statute to Section 317, and by the Company’s
Articles of Incorporation.

 

15



--------------------------------------------------------------------------------

13. INFORMATION TO OPTIONEES

 

The Company shall provide to each optionee during the period for which he or she
has one or more options outstanding, copies of all annual reports and other
information which are provided to all shareholders of the Company. The Company
shall not be required to provide such information to directors or key employees
whose duties in connection with the Company assure their access to equivalent
information.

 

Adopted: August 23, 1994.

 

16